Citation Nr: 0012510	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  97-32 484A	)	DATE
	)
	)


THE ISSUE

Whether the October 1997 decision of the Board of Veterans' 
Appeals that determined that no new and material evidence had 
been submitted to reopen the veteran's claim for service 
connection for bilateral defective vision should be revised 
or reversed on the grounds of clear and unmistakable error.  


REPRESENTATION

Moving Party Represented by:  Kentucky Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1943 to April 1946.

The matter is currently before the Board of Veterans' Appeals 
(Board) on motion by the veteran to revise or reverse the 
October 1997 Board decision.  
FINDINGS OF FACT

1.  In an October 1997 decision, the Board determined that no 
new and material evidence had been submitted to reopen the 
veteran's claim for service connection for bilateral 
defective vision.  

2.  The moving party alleges that his vision at entrance into 
service was 20/200, that his vision at separation from 
service was 20/1000 on the right and 20/600 on the left, and 
that the vision loss was caused by German measles contracted 
in service. 


CONCLUSION OF LAW

The moving party's allegation of clear and unmistakable error 
in the October 1997 Board decision that determined that no 
new and material evidence had been submitted to reopen the 
veteran's claim for service connection for bilateral 
defective vision fails to meet the threshold pleading 
requirements for a revision or reversal of the Board decision 
on grounds of clear and unmistakable error.  38 U.S.C.A. 
§§ 5109A, 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403, 
20.1404 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision issued by the Board is final. 38 U.S.C.A. §§ 7103, 
7104(a) (West 1991); 38 C.F.R. §§ 20.1100, 20.1104 (1999).  
However, a final Board decision may be revised or reversed on 
the grounds of clear and unmistakable error.  38 U.S.C.A. §§ 
5109A(a), 7111(a) (West Supp. 1999).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Clear and 
unmistakable error does not include a change in medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision, VA's failure to fulfill the duty to 
assist, or a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  For 
a Board decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes relevant 
documents possessed by the Department of Veterans Affairs not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b)(2).

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable VA file 
number; and the date of the Board decision to which the 
motion relates.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice.  38 C.F.R. 
§ 20.1404(a).   

In addition, the motion must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
these requirements.  Motions that fail to comply with these 
requirements shall be denied.  38 C.F.R. § 20.1404(b).

Following the October 1997 Board decision, the moving party 
submitted a motion for reconsideration in November 1997.  In 
April 1998, the Board informed the moving party that the 
motion for reconsideration was denied, and informed the 
moving party that VA was preparing regulations concerning 
clear and unmistakable error in Board decisions.  In a March 
1999 letter, the Board advised the moving party that VA had 
promulgated regulations for the adjudication of claims of 
clear and unmistakable error in Board decisions.  The Board 
also instructed him that he had 60 days in which to inform 
the Board in writing that he wanted his motion for 
reconsideration to be considered a motion for revision or 
reversal of the Board decision due to clear and unmistakable 
error.  The Board received an affirmative response from the 
moving party in April 1999.  The RO did not receive argument 
from his representative.    

Briefly, the evidence in this case shows that the veteran 
originally sought service connection for defective vision in 
January 1978.  The RO denied his claim in August 1978.  The 
Board confirmed that denial in a decision issued in June 
1979.  Thereafter, the moving party made several additional 
attempts to reopen his claim.  Finally, in February 1995, the 
RO again declined to reopen the claim.  This denial was 
affirmed by the Board in an October 1997 decision, which 
determined that the moving party had not submitted new and 
material evidence.    

In his November 1997 motion, the moving party alleges that he 
had sufficiently good eyesight, at least 20/200, at the time 
of his entry into service, that his vision at discharge was 
significantly worse, 20/1000 on the right and 20/600 on the 
left, and that the vision loss was associated with or caused 
by German measles he contracted in service.  The Board 
observes that each of these allegations may be found in the 
record at the time of the October 1997 Board decision.  Thus, 
the moving party has not shown that the correct facts, as 
they were known at the time, were not before the Board at the 
time of the March 1998 decision.  38 C.F.R. § 20.1403(a).  In 
fact, the moving party argues that the facts in these 
allegations are shown in optical prescriptions and an audio 
tape of the veteran reading diary entries from service that 
he presented at his June 1997 hearing before a member of the 
Board, which he asserts is new evidence sufficient to reopen 
his claim.  In essence, the moving party alleges that the 
Board evaluated this evidence differently than he would.  
However, as stated above, clear and unmistakable error does 
not include disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  
 
Finally, the Board observes that, after the issuance of the 
October 1997 Board decision, the United States Court of 
Appeals for the Federal Circuit overruled the interpretation 
of the regulation defining "new and material evidence" that 
was espoused by the Court of Veterans Appeals (now known as 
the Court of Appeals for Veterans Claims).  See Hodge v. 
West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  Although the 
moving party makes no specific allegation on this point, the 
Board emphasizes that clear and unmistakable error does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).  

In light of the above discussion, the Board finds that the 
moving party's allegations are insufficient to meet the 
pleading requirements for a motion for revision or reversal 
of a Board decision on the basis of clear and unmistakable 
error.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1403(c), 
20.1404(b).  His motion is denied. 


ORDER

The motion for revision or reversal of the October 1997 Board 
decision is denied. 


		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

 


